     Case 2:20-cv-01093-RFB-EJY Document 10 Filed 07/14/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    ARTUR TERABELIAN,                                         Case No. 2:20-cv-01093-RFB-EJY
 5                   Plaintiff,
                                                                              ORDER
 6          v.
 7    TRANSAMERICA PREMIER LIFE
      INSURANCE COMPANY,
 8
                     Defendant.
 9

10          Before the Court is Defendant’s Motion for Extension of Time to Respond to Complaint
11   (ECF No. 6). The Motion, filed on July 13, 2020, seeks a two week extension of time to respond to
12   Plaintiff’s Complaint, which response would otherwise be due on July 15, 2020.
13          Defendant’s Motion does not state whether any attempt was made to reach Plaintiff, who is
14   appearing pro se, to discuss the requested extension before Defendant filed its Motion. The Motion
15   also does not explain what, if any, response there was by Plaintiff to Defendant’s attempts, if any, to
16   discuss the extension requested. Finally, the Motion does not state why Defendant filed the Motion
17   only two days before Defendant’s response was due, and why, given the shortened time, the Motion
18   was not filed as an emergency.
19          The Court advises that motions for extension of time must include a brief discussion of efforts
20   to confer with the opposing party and the outcome of those efforts (even if the opposing party is pro
21   se). The Court further advises that if insufficient time is available for ordinary briefing on a motion,
22   the party filing the motion shall file such motion seeking shortened time or as an emergency in
23   compliance with the Local Rules.
24          Accordingly, and in light of the brief extension requested,
25

26

27

28
                                                       1
     Case 2:20-cv-01093-RFB-EJY Document 10 Filed 07/14/20 Page 2 of 2




 1          IT IS HEREBY ORDERED that the Motion for Extension of Time to Respond to Complaint

 2   (ECF No. 6) is GRANTED. The response date shall be set as July 29, 2020.

 3          Dated this 14th day of July, 2020

 4

 5

 6
                                                ELAYNA J. YOUCHAH
 7                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
